Title: Remarks on the Repeal of the Judiciary Act, Second Version, [11 February 1802]
From: Hamilton, Alexander
To: 


He [Hamilton] confessed with seeming sincerity, he felt little zeal on the present occasion. He could prove that to repeal the judiciary law and to with-hold the salaries of the judges, would be an infringement of the constitution. He did not intend, however, to dwell on the constitutionality of the question. He allowed that gentlemen might have different opinions concerning it. His primary object was to obtain the unanimous vote of the Bar against the expediency of the repeal. He admitted that the present, as well as the old judiciary system, were defective. He was well disposed, nevertheless, towards the present one, since he thought it an improvement on the old judiciary law. He was averse to presenting a memorial to Congress on the subject. Still he thought that the opinions of the gentlemen of the Bar of this city on it ought to be made known. He conceived that the gentlemen of the Bar of Philadelphia had been indecorously treated by the Senate. And he thought the profession in this city ought more duly to appreciate their worth, than to subject themselves, by memorializing Congress, to that ill treatment which the Bar of Philadelphia had received from the Senate.… He was solicitous to unite the profession in one sentiment. To this end, he had, with much caution, formed an answer to the letter received from Philadelphia, and submitted it to the consideration of the gentlemen as a basis of a resolution. (This letter was approbatory of the proceedings of the profession in Philadelphia.) …
General Hamilton delivered what is termed a most eloquent speech. He found that the gentlemen of the Bar were nearly equally divided. He therefore threw off that imposing but veiled modesty with which he commenced the business of the evening: attacked the passions, but kept aloof from the understanding, although addressing the profession. He declared that he would “give one drop of blood from his heart to unite them in sentiment on that occasion.” The want of zeal which he felt in the early part of the evening, vanished when he found the pretended absence answered not the intended end. He said that if the judiciary law should be repealed he should consider the constitution as a dead letter. He had long foreseen what had come to pass. He hinted that he often doubted the practicability of a government like ours. He dreaded the consequences of a repeal. He desired them to remember what he was about to say, to wit, that we should soon see State “arrayed against State to embrue their hands in each other’s blood.” In which case, some daring usurper (he did not mention himself) would arise, seize the reins of government, and, like Bonaparte, establish a despotism. In this threatening manner he harangued about twenty minutes, intending to produce by terror, what he could not effect by reason.
